IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,588 & AP-76,589


EX PARTE JESUS MARTIN RUIZ, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 1072757 & 1072763 IN THE 232ND DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two charges of
indecency with a child and sentenced to twelve and nine years' imprisonment, respectively.  The
Fourteenth Court of Appeals affirmed his convictions. Ruiz v. State, Nos. 14-08-00932-CR & 14-08-00933-CR (Tex. App.-Houston [14th Dist.] Aug. 25, 2009) (unpublished). 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely file petitions for discretionary review. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel's affidavit is credible and
that counsel failed to timely file petitions for discretionary review.  The State agrees that Applicant
is entitled to relief.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore,
that Applicant is entitled to the opportunity to file out-of-time petitions for discretionary review of
the judgments of the Fourteenth Court of Appeals in Cause Nos. 14-08-00932-CR & 14-08-00933-CR that affirmed his conviction in Case Nos. 1072757 & 1072763 from the 232nd Judicial District
Court of Harris County.  Applicant shall file his petitions for discretionary review with the
Fourteenth Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: June 29, 2011
Do not publish